Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 8, 2014

                                       No. 04-13-00494-CR

                             EX PARTE Richard Anthony BALDEZ,

                   From the County Court at Law No. 4, Bexar County, Texas
                                    Trial Court No. 2519
                          Honorable Sarah Garrahan, Judge Presiding

                                              ORDER

         In accordance with this court’s opinion of this date, we ABATE the appeal to permit the
trial court to clarify its June 25, 2013 order consistent with article 11.072, section 7(a). TEX. CODE
CRIM. PROC. ANN. art. 11.072, § 7(a) (West Supp. 2013). The trial court is ORDERED to, within
thirty days after the date of this order: (1) make appropriate orders and, if appropriate, enter
findings of fact and conclusions of law; and (2) deliver any orders and findings of fact and
conclusions of law to the trial court clerk. The trial court clerk is ORDERED to: (1) prepare a
supplemental clerk’s record containing all orders and findings of fact and conclusions of law which
the trial court renders or makes; and (2) file the supplemental clerk’s record with the clerk of this
Court within thirty days after the date of this order.

       It is so ORDERED on January 8, 2014.


                                                      _____________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2014.

                                                      _____________________________
                                                      Keith E. Hottle, Clerk